COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


READYONE INDUSTRIES, INC., F/K/A
NATIONAL CENTER FOR
EMPLOYMENT OF THE DISABLED,


                            Appellant,

v.


ROBERT E. JONES and ROBERT E.
JONES, TRUSTEE OF JONES FAMILY
TRUST, 

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 

 §

No. 08-07-00265-CV

Appeal from the

210th Judicial District Court

of El Paso County, Texas 

(TC# 2007-4192) 


MEMORANDUM  OPINION

	Pending before the Court is Appellant's agreed motion to voluntarily dismiss this appeal
pursuant to Texas Rule of Appellate Procedure 42.1(a).  Appellant has moved to dismiss the
appeal as moot since the parties have resolved their dispute regarding the three properties at issue
in Jones' underlying suit and subject of this appeal, and Appellee agrees.  The Court concludes
that the motion should be granted.  Therefore, we dismiss the appeal with costs taxed against the
Appellant since there is no agreement otherwise.  See Tex.R.App.P. 42.1 (d).

February 20, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, J., and Ables, Judge
Ables, Judge (Sitting by Assignment)(Not Participating)